              Case 1:19-cv-04156-MKV Document 29 Filed 08/19/20 Page 1 of 1
                                                                USDC SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                            Law Firm of Steven M. Warshawsky DATE FILED: 8/19/2020
                                                www.warshawskylawfirm.com
575 Lexington Avenue, 4th Floor                                                                      Tel: (212) 601-1980
New York, New York 10022                                                              Email: smw@warshawskylawfirm.com




                                                     August 18, 2020

VIA ELECTRONIC CASE FILING
Hon. Mary Kay Vyskocil
United States Courthouse
Southern District of New York
500 Pearl Street, Rm. 2230
New York, NY 10007
(212) 805-0200

                      Re:         Nadine Figaro v. New York City Department of Education
                                  Case No. 19-CV-4156 (MKV) (SDNY)

Dear Judge Vyskocil:

        I represent the plaintiff, Nadine Figaro, in the above-referenced Title VII case. I am writing on
behalf of both parties to request an adjournment of the status conference currently scheduled for
August 20, 2020, until a date in early December after the close of discovery (except for December 1-4
and 14). The parties inadvertently overlooked making this request in connection with our recent letter
motion for an extension of discovery, which was granted on July 10, 2020 (ECF 27).

           We thank the Court for your time and consideration.



                                                                Respectfully submitted,

                                                                Steven M. Warshawsky
                                                                Steven M. Warshawsky (SW 5431)



cc: Christopher Coyne, Esq. (via ECF)




The parties shall appear for a Post-Discovery Conference on Thursday, December 17, 2020 at 10:30 AM.
Pre-motion submissions for any post-discovery dispositive motions are due by December 10, 2020.


                                                          August 19, 2020
